This case is before us on motion of appellee to affirm on certificate. We have examined the record, as certified by the clerk of the district court of Orange county, and find that appellee's motion should be granted; and as a copy of the appeal bond executed by O. W. Burton, Sr., and Mary Burton, as principals, and C. Burton and Joe Cooper, as sureties, accompanies such certificate, the cause is in all things affirmed as to the parties, and in like manner affirmed against the sureties, C. Burton and Joe Cooper, on said bond. *Page 358